Title: II: Memorandum of Hugh Williamson on the Route from Philadelphia to Lamprier’s Ferry, S.C., February 1791
From: Williamson, Hugh
To: Washington, George

 

          
            
            
            Miles
            
          
          
            Philadelphia to
            Chester
            15
            
          
          
            to
            Xtien Bridge
            21
            
          
          
            
            Head of Elk
            9
            
          
          
            
            Susquehanna Ferry
            18
            
          
          
            
            Bush Town
            11
            
          
          
            
            Baltimore
            25
            99
          
          
            
            Petapsco Ferry
            3
            
          
          
            
            Widow Ramsays
            12
            
          
          
            
            Annapolis
            12
            126
          
          
            
            London Town Ferry
            4
            
          
          
            
            Queen Annes bridge
            9
            
          
          
            
            Upper Marlbro’
            9
            
          
          
            
            Piscataway
            16
            
          
          
            
            Hoes Ferry
            13
            
          
          
            
            Port Royal
            18
            
          
          
            
            Bowling Green
            13
            
          
          
            
            Richmond
            25
            243
          
          
            
            Osbornes Warehouse
            15
            
          
          
            
            Petersburg
            10
            268
          
          
            
            Halls Ordinary
            21
            
          
          
            
            Landers Ordinary
            18
            
          
          
            
            Hickss ford
            7
            
          
          
            
            Stantons Ordinary
            15
            
          
          
            
            Halifax
            11
            360
          
          
            
            Cottons
            25
            
          
          
            
            Tarborough
            15
            
          
          
            
            Daviss
            11
            
          
          
            
            Peacocks bridge
            17
            
          
          
            
            Nehanty
            9
            
          
          
            
            Harrisons
            9
            446
          
          
            
            Whitfields
            13
            
          
          
            
            Smiths
            13
            
          
          
            
            Rutledges
            13
            
          
          
            
            Dicksons
            4
            489
          
          
            To
            Blakes
            15
            
          
          
          
            
            Johns
            13
            
          
          
            
            Wilmington
            25
            542
          
          
            
            Bells
            37
            
          
          
            
            Allstons (private)
            23
            
          
          
            
            Lewis
            10
            612
          
          
            
            W. Allston (private)
            29
            
          
          
            
            P. Simmons (private)
            5
            
          
          
            
            George Town Ferry
            16
            
          
          
            
            Lamprieres Ferry
            57
            719
          
        
